                                                                                   

Steven J. Miller, JD, MD

Admitted in Arizona and in the

United States Patent and Trademark office

 

                                   

March 28, 2017

 

Walter Geldenhuys, CEO

Advanced Voice Recognition Systems, Inc.

7659 E. Wood Drive
Scottsdale, AZ 85260

 

Re:      Letter of Engagement for Legal Services:  Limited-Scope Agreement to
serve as local counsel in the United States District Court, District of Arizona

 

Dear Bob,

 

            On behalf of Schmeiser, Olsen & Watts, LLP (the “Firm”), I would
like to thank you for the opportunity to work together in connection with
forthcoming litigation between Advanced Voice Recognition Systems Inc. of
Scottsdale, Arizona (“AVRS” or “Client”), and various defendants.  We appreciate
your confidence in us and will do our best to diligently and vigorously serve
AVRS’s interests. 

 

A clear understanding of the Firm’s role in this representation will facilitate
a harmonious and efficient relationship benefiting the client.  Accordingly, and
in keeping with our Firm’s practice, I have prepared this letter defining the
scope and terms of our representation.  This letter also sets forth our mutual
agreement regarding our compensation for these services, and any cost
disbursements provided by the Firm.  

 

Our objective is to obtain the results you desire in the most cost-effective
manner possible.  The proposed representation, the scope of work and our
estimated attorney fees are as follows:

 

1.                  Client and the Scope of Legal Representation.  The Firm has
been hired to represent AVRS as local counsel in connection with forthcoming
litigation in the U.S. District Court, District of Arizona.  I will have primary
responsibility for the representation, and will utilize other attorneys and
legal assistants in the Firm’s Arizona office in the best exercise of my
professional judgement, as discussed in more detail below. 

We will perform our professional services on your behalf to the best of our
ability, though we cannot and have not made any guarantees regarding the outcome
of your matters.  Any forward-looking discussions we may have with you reflect
our best professional evaluations only and are limited by our knowledge at the
time of our discussion. 

If, at any time, AVRS, you, or your attorneys have questions, concerns, or
criticisms about the manner in which the Firm is handling this representation,
please contact me immediately so that we can mutually address them. 

2.                  Fees.  As agreed, we will forward our bills for this matter
to you. We understand that you will be responsible for payment.  Our policy is
to bill each client monthly for all services performed and expenses incurred in
the previous month.  Since there are sometimes delays in the accrual of
expenses, they will occasionally be included in a subsequent billing. Payment of
our billing statements is due in full on receipt.             

We anticipate most work in these forthcoming matters will need to be performed
on an hourly basis.  Our hourly billing rates vary among attorneys and are based
on the attorney’s experience, specialization in training and practice, and level
of professional attainment.  Currently, our hourly rates range from $250 to $525
for attorneys and patent agents and from $130 to $185 for paralegals and support
staff.  My current hourly rate is $325.  Time is billed in 0.1 hour increments,
with a minimum time of 0.2 hours.  The schedule of rates is reconsidered from
time to time and you will be responsible for the billing rates in effect at the
times that services are performed.  We will endeavor to have work performed by
attorneys and professional staff at the most cost effective rates consistent
with the matter’s work requirements.   

You will pay the Firm an evergreen fee advance of $3,000.00 for deposit into the
Firm’s trust account. The firm will not begin performing any services until the
amount of $3,000.00 is received by the Firm. Once received, the Firm will draw
from the $3,000.00 placed in the Firm’s trust account to compensate for services
as performed. Compensation for all invoices will be due from the Client upon
receipt.  If the Client wishes to dispute an invoice, the Client will notify the
Firm within 30 days from the issuance of the invoice so that the Firm may be
provided reasonable notice as to the dispute.

Prior to the commencement of the next subsequent month, the Client will pay an
amount necessary to replenish the sum of $3,000.00. The Firm will not begin
performance of any service on behalf of AVRS’s matter(s) until this additional
replenishment amount necessary to restore the fee advance balance of $3,000 is
received by the Firm. Once received, the Firm will draw from the fee advance
replenishment amount and any remaining funds from the initial $3,000.00 payment
placed in the Firm’s trust account to compensate for services as performed.

Moreover, prior to the first day of each subsequent month, the Client will
continue to replenish the sum of $3,000.00 for deposit into the Firm’s trust
account. If, by the first day of the next subsequent month, the Firm has not
received a next additional payment to replenish the sum of $3,000.00, the firm
may elect to withdraw as counsel and will not begin performing any services
pertaining to AVRS’s matter(s) until the advance fee replenishment of $3,000.00
is received by the Firm. Once received, the Firm will draw from the $3,000.00 as
necessary to compensate for services as they are performed.

3.                  Disbursements.  The Firm bills its clients for cost advances
on the client’s behalf for items such as filing fees, transcript and deposition
fees, and expert witness fees.  Where the expenses involve payment to persons
outside the firm, we may request that AVRS pay those expenses directly. 
Further, it may be necessary to incur expenses for items such as photocopying,
messengers, overnight mail, postage, deposition transcription, telephone,
facsimile, computerized legal research, and staff overtime.  Similarly, matters
may require travel, lodging and meals.  These types of expenses are billed as
incurred in handling your matter and such expenses will be separately itemized
on our billing statements.  Some of these expenses represent only out-of-pocket
costs, while others include an allocation of overhead costs associated with the
items, or a combination of both factors.  The amounts of the charges are
reconsidered periodically, and you will be responsible for paying the charges in
effect when they are incurred.  The Firm shall obtain AVRS’s approval before
incurring any out-of-pocket expenses in excess of $500.00.

4.                  Nonpayment of Fees.  As stated herein above, the Firm
expects payment in full upon receipt of our fee statement.  If full payment is
not received within 15 days of the billing date, we may employ reasonable
collection procedures in the event of what we deem is a serious delinquency in
payment.  We additionally reserve the right to impose a late charge/interest of
1.5 percent per month (18% annual) on the unpaid balance.  If full payment is
not received within 60 days, your decision to engage our services also signifies
your consent to refer you and/or your company to a credit-reporting agency for
nonpayment.

5.                  Termination.  We anticipate a long and mutually satisfactory
relationship.  AVRS, however, has the right to terminate our engagement at any
time by providing us with a written notice of termination.  In the event of such
notice received, all AVRS-related fees and costs must be paid within thirty
days.  Similarly, we also have the right to terminate our engagement, subject to
giving you reasonable notice to arrange alternative representation, and, during
pendent litigation, upon receipt of leave of the court.

6.                   Continuing Agreement.    This agreement will apply to any
additional matters we agree to undertake on behalf of AVRS unless we enter into
an express written agreement reflecting an alternate arrangement.

7.                  Fee Disputes.  If there is any disagreement concerning the
fee charged hereunder, the parties agree to submit that disagreement to binding
arbitration with the Fee Arbitration Committee of the State Bar of Arizona.  The
parties agree that the laws of the State of Arizona will be applied in the event
of any fee dispute.

If the foregoing correctly reflects AVRS’s understanding of the terms and
conditions of our representation, please indicate acceptance of same and
engagement of Schmeiser, Olsen & Watts by having AVRS sign a copy of the letter
in the space provided below and returning this executed Engagement Letter to
me. 

 

Very truly yours,

 

 

 

Steven J. Miller

smiller@iplawusa.com

 

 

 

 

 

By executing this Agreement, Client acknowledges having read and understood the
terms thereof, and having received a copy of the executed contract.

 

 

 

Date                                                                By: 
________________________________

 

 

_______________________________

(Printed Name)

Advanced Voice Recognition Systems, Inc. 

 

 

 

 